DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on June 17th, 2020.  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objection(s)
Claim(s) are objected to because of the following informalities:  
excluding what the applicants did not disclose or invent, rather than distinctly and particularly pointing out what the applicants did disclose or invent.  Essentially this claim language fails to provide any structural element or concrete component and there is improper [MPEP 2173.05(i)].
For purposes of expediting prosecution, Examiner suggests modifying “not in contact with” with – separated – or some similar variation.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keränen (WO 2017/178703 A1) as cited by Applicant(s).
	Regarding Claim 1, Keränen teaches an in-mold electronic (IME) device, comprising: a substrate (202, “electronic substrate,” page 15, lines 20-40; see at least Fig. 2); a conductive track (210, “conductive traces”) disposed on or proximate to a first surface of the substrate (202); a light-emitting diode (215, “such as LEDs,” page 17, lines 1-4) disposed on the first surface of the substrate (202), electrically connected to the conductive track (210), and configured to emit light; a light channel layer (106, “a masking layer”) applied to the substrate (202), the light channel layer (106) comprising a or surrounding the LED (215); and a decorative layer (108, “cover layer”) applied to the light channel layer (106) or an opposing second surface of the substrate (202), the decorative layer (108) defining an opaque portion (portion not covering LED, 215) and a transparent or translucent portion (portion covering the LED, 215) through which light emitted by the LED (215) flows (material of 116 is described in as insulation or lenses or prisms that are clearly transparent/translucent thereof).  
Regarding Claim 2, Keränen teaches the IME device of claim 1, wherein the substrate (202) is transparent or translucent (“substrate may be opaque, translucent or substantially transparent,” page 20, lines 18-28) and the decorative layer (108) is disposed on the opposing second surface of the substrate (“In some embodiments, both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10).  
Regarding Claim 3, Keränen teaches the IME device of claim 2, wherein the light channel layer (106) further comprises an opaque portion (non-116 portion) surrounding its transparent or translucent portion (116).  
Regarding Claim 4, Keränen teaches the IME device of claim 1, wherein the light channel layer (106) further comprises an opaque portion (non-116 portion) surrounding the transparent or translucent portion (116).  
Regarding Claim 5, Keränen teaches the IME device of claim 4, wherein the decorative layer (108) is disposed on the opaque portion of the light channel layer (106).  

Regarding Claim 7, Keränen teaches an in-mold electronic (IME) device, comprising: a substrate (202, “electronic substrate,” page 15, lines 20-40; see at least Fig. 2); a conductive track (210, “conductive traces”) disposed on or proximate to a first surface of the substrate (202); a light-emitting diode (215, “such as LEDs,” page 17, lines 1-4) disposed on the first surface of the substrate (202), electrically connected to the conductive track (210), and configured to emit light; a light channel layer (106, “a masking layer”) applied to the substrate (202), the light channel layer (106) comprising a transparent or translucent portion (116, “at least one window” [Wingdings font/0xE0] of 106) proximate to and about the LED (215); and a decorative layer (108, “cover layer”) applied to the light channel layer (106) or an opposing second surface of the substrate (202), the decorative layer (108) defining an opaque portion (portion not covering LED, 215) and a transparent or translucent portion (portion covering the LED, 215) through which light emitted by the LED (215) flows (material of 116 is described in as insulation or lenses or prisms that are clearly transparent/translucent thereof).    
Regarding Claim 8, Keränen teaches the IME device of claim 7, wherein the transparent or translucent portion (116) of the light channel layer (106) does not contact opposing second surface (“In some embodiments, both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), and wherein the transparent or translucent portion (116) of the decorative layer (108) is aligned with the light channel layer (106).  
Regarding Claim 9, Keränen teaches the IME device of claim 7, wherein the transparent or translucent portion (116) of the light channel layer (106) surrounds or covers the LED (215), wherein the substrate (202) is transparent or translucent (“substrate may be opaque, translucent or substantially transparent,” page 20, lines 18-28), wherein the decorative layer (108) is disposed on the opposing second surface (“In some embodiments, both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), and wherein the light channel layer (106) further comprises an opaque portion (non-116 region) surrounding its transparent or translucent portion (116 region).  
Regarding Claim 10, Keränen teaches the IME device of claim 9, wherein the transparent or translucent portion (116 portion) of the decorative layer (108) is aligned with the light channel layer (106) to provide a direct illumination effect.  
Regarding Claim 11, Keränen teaches the IME device of claim 9, wherein the transparent or translucent portion (116 portion that distinctly extends beyond boundary of 217, Fig. 2) of the decorative layer (108) is not aligned with the light channel layer (106) to provide an indirect illumination effect.  

Regarding Claim 13, Keränen teaches the IME device of claim 12, wherein the decorative layer (108) comprises a transparent or translucent decorative film (of portion 116) disposed on the light channel layer (106) and an outer decorative layer (edge of 108) disposed on the decorative film (108), the outer decorative layer (edge of 108) defining an opaque portion and the transparent or translucent portion (as depicted in Fig. 2).  
Regarding Claim 14, Keränen teaches the IME device of claim 13, wherein the transparent or translucent portion (116 portion) of the outer decorative layer (edge of 108) is aligned with the transparent or translucent portion of the light channel layer (106) to provide a direct illumination effect.  
Regarding Claim 15, Keränen teaches the IME device of claim 13, wherein the transparent or translucent portion (116 portion) of the outer decorative layer (edge of 108) is not aligned (that which extends beyond boundary of 217) with the light channel layer (106) to provide an indirect illumination effect.  
Regarding Claim 16, Keränen teaches an in-mold electronic (IME) device, comprising: a substrate (202, “electronic substrate,” page 15, lines 20-40; see at least Fig. 2); a conductive track (210, “conductive traces”) disposed on or proximate to a first both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), the decorative layer (108) defining an opaque portion (non-116 portion) and a transparent or translucent portion (116 portion) through which light emitted by the LED (215) flows.  
Regarding Claim 17, Keränen teaches the IME device of claim 16, wherein the light channel layer (106) comprises the transparent or translucent portion (116) proximate to and not in contact (separated via 204) with the LED (215), wherein the substrate (202) is transparent or translucent (“substrate may be opaque, translucent or substantially transparent,” page 20, lines 18-28), wherein the decorative layer (108) is disposed on the opposing second surface (“In some embodiments, both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), and wherein the LED (215) is aligned with the transparent or translucent portion (116 portion) of the decorative layer (108).  
Regarding Claim 18, Keränen teaches the IME device of claim 16, wherein the light channel layer (106) comprises the opaque portion (non-116 portion) proximate to both sides of the substrate film may be provided with molded layer(s),” page 22, lines 1-10) of the substrate (202), and wherein the LED (215) is aligned with the transparent or translucent portion (116 portion) of the decorative layer (108).  
Regarding Claim 19, Keränen teaches the IME device of claim 16, wherein the light channel layer (106) comprises the opaque portion (non-116 portion) proximate to and not in contact (separated via 204) with the LED (215) and a transparent or translucent portion (116 portion) surrounding its opaque portion (non-116 portion) and the LED (215), wherein the substrate (202) is transparent or translucent (“substrate may be opaque, translucent or substantially transparent,” page 20, lines 18-28), wherein the decorative layer (108) is disposed on the light channel layer (106), and wherein the LED (215) is aligned with the transparent or translucent portion (116 portion) of the decorative layer (108).  
Regarding Claim 20, Keränen teaches the IME device of claim 19, wherein the decorative layer (108) comprises a transparent or translucent decorative film (116 portion) disposed on the light channel layer (106) and an outer decorative layer (edge of 108) disposed on the decorative film (108), the outer decorative layer (edge of 108) defining an opaque portion (non-116 portion) and the transparent or translucent portion (116 portion).
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2012/0162966 A1 to Kim et al.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875